727 N.W.2d 622 (2007)
DETROIT SCHOOL DISTRICT, Plaintiff,
v.
URS CORPORATION, Design Collective and TDC/URS, a/k/a TDC/URS Corporation, Defendants/Third-Party Plaintiffs-Appellants, and
Mark English, Emmett B. Hagood, Jr., Carole Harris, Gary Baldwin, Harish Chopia, Cindy Garcia, Thomas Hampson, William Stevenson and Beverly Hannah Jones, Defendants/Third-Party Plaintiffs,
v.
Bailey Turner Venture, El Bailey Company, Inc., and Turner Construction, Third-Party Defendants/Appellees.
Docket No. 132303. COA No. 267715.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are *623 not persuaded that the question presented should be reviewed by this Court.